Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
Claims 14-21 & 26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 14, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 14 that includes “a behavior inference unit that infers a global behavior based on a relationship with a second object and a third object included in an object queue for a first object included in a captured image in which the object queue is included using the captured image;  and a determination unit that determines whether or not the first object cuts in the object queue on the basis of the inferred global behavior of the first object.”
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 20 that includes “inferring a global behavior based on a relationship with a second object and a third object included in an object queue for a first object included in a captured image in which the object queue is included using the captured image; and determining whether or not the first object cuts in the object queue on the basis of the inferred global behavior of the first object."


Claims 2, 6 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 1 & 14 and any related dependent claims include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7 & 13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by
WAKIM et al. (U.S. Publication 2020/0111031)
As to claim 1, WAKIM discloses an information processing system comprising: a behavior inference unit that detects a first object and a second object included in an object queue using a captured image in which the object queue is included (Abstract & [0017, 0027-0028, 0092, 0116-0117] discloses capturing an image (via 210, Fig. 2) of a plurality of people (Fig. 6) which have entered a queue), and infers a global behavior of the first object based on a relationship (Abstract, [0017, 0019, 0021-0028, 0036, 0041, 0051, 0064] discloses a wait time based on those entering/entered the queue); and a determination unit that determines whether or not the first object has left the object queue on the basis of the inferred global behavior of the first object ([0076, 0078, 0080-0081, 0098] discloses monitoring the area in question to determine if said person has left the line.)
As to claim 7, WAKIM discloses a control method executed by a computer, the method comprising: detecting a first object and a second object included in an object queue using a captured image (Abstract & [0017, 0027-0028, 0092, 0116-0117] discloses capturing an image (via 210, Fig. 2) of a plurality of people (Fig. 6) which have entered a queue) in which the object queue is included (Abstract & [0017, 0027-0028, 0092, 0116-0117] discloses capturing a plurality of people (Fig. 6) which have entered a queue), and inferring a global behavior of the first object based on a relationship between the first object and the second object (Abstract, [0017, 0019, 0021-0028, 0036, 0041, 0051, 0064] discloses a wait time based on those entering/entered the queue); and determining whether or not the first object has left the object queue on the basis of the inferred global behavior of the first object ([0076, 0078, 0080-0081, 0098] discloses monitoring the area in question to determine if said person has left the line.).
As to claim 5, WAKIM discloses everything as disclosed in claim 1. In addition, WAKIM discloses wherein the global behavior is any of a first behavior that represents proceeding in the object queue, a second behavior that represents receding in the object queue, a third behavior that represents a standstill, and a fourth behavior that represents leaving. (Abstract, [0017, 0021-0022, 0027-0028, 0068-0069, 0072] discloses subjects moving thru the queue area) ([0076, 0078, 0080-0081, 0098] discloses monitoring the area in question to determine if said person has left the line.).
As to claim 13, WAKIM discloses everything as disclosed in claim 7. In addition, WAKIM discloses a non-transitory computer-readable storage medium storing a program causing a computer to execute: the control method according to claim 7. (See Memories, Fig. 3 & [0017, 0043, 0045, 0048-0050])
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over WAKIM et al. (U.S. Publication 2020/0111031) in view of NISHIKAWA et al. (U.S. Publication 2019/0026560)
As to claims 3 & 9, WAKIM discloses everything as disclosed in claims 1 & 7. In addition, WAKIM discloses wherein for each of the first object and the second object, the behavior inference unit infers a local behavior that is a behavior focused on an individual object using the captured image (Abstract & [0017, 0027-0028, 0092, 0116-0117] discloses capturing an image (via 210, Fig. 2) of a plurality of people (Fig. 6) which have entered a queue), 
WAKIM is silent to the behavior inference unit infers the global behavior of the first object on the basis of a combination of the local behavior of the first object and the local behavior of the second object.
However, NISHIKAWA’s Abstract, [0004-0007, 0039, 0086, and 0089] & Fig. 1-7, 22, 24 discloses the behavior inference unit infers the global behavior of the first object on the basis of a combination of the local behavior of the first object and the local behavior of the second object. (See wherein behavior between two individual deemed to be together is predicted)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify WAKIM’s disclosure to include the above limitations in order to predict the line of movement with improved accuracy to create a more streamlined flow pattern.
As to claim 4, WAKIM in view NISHIKAWA of discloses everything as disclosed in claim 3. In addition, WAKIM discloses wherein the local behavior is any one of a proceeding state that represents proceeding, a receding state that represents receding, and a standstill state that represents a standstill. (Abstract, [0017, 0021-0022, 0027-0028, 0068-0069, 0072] discloses subjects moving thru the queue area)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661